Citation Nr: 0912838	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-06 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for skin cancer, 
claimed as a residual of Agent Orange exposure.

2.  Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD) with secondary depressive 
disorder, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
bilateral defective hearing.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs





ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from April 1966 to March 1970 
with River Squadron Thirteen, including a period of time in 
Vietnam (March 1969 to January 1970, as a Tango boat captain) 
during which he earned a Silver Star, Bronze Star with combat 
"V" devices, and two Purple Heart Medals.  He was born in 
1946.

This appeal to the Board is from actions taken by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

Although service connection was initially granted for hearing 
loss in only one ear (the right) effective immediately after 
the Veteran's separation from service in March 1970, during 
the course of the current appeal service connection was also 
granted for the hearing loss in the other ear (the left) as 
well, effective  from October 2006.  Since hearing loss is 
measured by both ears in any event, the appeal is best stated 
to be with regard to the aggregate rating assigned now for 
defective hearing in both ears.  Also, while it appears that 
the Veteran has complained of a humming in the ears, the 
issue of service connection for tinnitus has not been 
addressed below, and is thus not on appeal.

Service connection is also now in effect for a post-operative 
surgical condition characterized as residuals, perforated 
tympanic membrane (from October 2006); and for residuals of 
tonsillectomy, for each of which a noncompensable rating is 
assigned.   



FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, 
the Veteran withdrew his appeal on the issue of service 
connection for skin cancer, claimed as a residual of Agent 
Orange exposure.

2.  The Veteran's PTSD is manifested by generally mild to 
moderate impairment with some irritability and avoidance of 
crowds and depressed mood, anxiety, chronic sleep impairment, 
and GAF scores of 55-65.

3.  The Veteran's bilateral defective hearing is measured as 
literal levels of I and V based on the competent audiological 
evidence, from both private and VA sources, including as 
specially certified, and with and without considering masking 
levels in one ear.  


CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal relating to 
the issue of entitlement to service connection for skin 
cancer claimed as a residual of Agent Orange exposure, the 
Board does not have jurisdiction to consider that claim.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2008).

2.  The criteria for an initial increased evaluation for 
service-connected post-traumatic stress disorder (PTSD) in 
excess of 30 percent disabling are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.21, 4.130, Diagnostic Code 
9411 (2008).

3.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.85-4.87, Diagnostic Code 
6100 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence that is necessary to 
substantiate the claim; to indicate which information and 
evidence VA will obtain and which information and evidence 
the claimant is expected to provide; and to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The U.S. Court of Appeals for Veterans Claims 
has held that VCAA notice should be provided to a claimant 
before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  The 
VCAA notice requirements apply to all elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).


The Veteran's claims herein considered have changed somewhat, 
as certain benefits were granted during the appellate period.  
In the aggregate, the Board finds that the RO has satisfied 
the duty to notify and assist under the VCAA.  The Board 
finds that the content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
other defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of the opportunities to 
submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
nor have they suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).

The Board is mindful of the guidelines which have recently 
been issued by the Court with regard to increased rating 
cases and mandatory notice, in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  For an increased-compensation claim, 38 
U.S.C.A. § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
43-44.  

As regards the Vazquez case, the notifications to the Veteran 
were entirely adequate to inform him, or any reasonable 
person for that matter, of what was required, and that he 
needed to provide evidence with regard to how his 
disabilities affect him in everyday, daily life; his 
responses confirm that he understood those ramifications and 
mandates.  There is no prejudicial error either alleged or 
shown. 

In this case, any absence of any information was harmless 
error and, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant, and, given 
the nature of the conclusion herein, any presumption of error 
as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
With regard to this appeal, no useful purpose would be served 
in remanding this matter for yet more development as this 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Issue Withdrawn - Skin Cancer

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

The issue of entitlement to service connection for skin 
cancer claimed as a residual of Agent Orange exposure, was 
fully developed by the RO and certified to the Board on 
appeal.   

On a VA Form 21-4138 dated in October 2007, the Veteran 
specifically indicated that he was withdrawing the claim with 
regard to skin cancer.  The Board is mindful of a mandate for 
responsibly addressing the issues as they have been raised 
and appropriately pursued by the Veteran, and considers this 
to be ample fulfillment of the requirements for withdrawal of 
that issue. 

There remain no allegations of errors of fact or law for 
appellate consideration as to that issue.  Thus, the Board 
does not have jurisdiction to review it, and it must 
therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).



III.  Increased Rating Issues

As noted above, additional guidelines have recently been 
issued by the Court of Appeals for Veterans Claims with 
regard to increased ratings cases and mandatory notice, in 
Vazquez-Flores v. Peake, supra.  Further notice is not 
required in this case because, upon review of the file, the 
Board finds that every effort has been made to inform the 
Veteran as to what is required for increased compensation for 
the herein concerned disability; and he has affirmatively 
indicated by his actions and words that he fully comprehends 
what is required.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2008).  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has the clear duty to assess the credibility and 
weight to be given the evidence, and is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  However, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its entirety.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. 
Cir. 2000).  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Similarly, it is well established that someone who is a 
layperson is not considered capable of opining on matters 
requiring medical knowledge, but is permitted to provide 
observations.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu, 
supra.  However, as noted above, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming 
that, "in some cases, lay evidence will be competent and 
credible evidence of etiology").

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

A.  Post-traumatic stress disorder

Diagnostic Code (DC) 9411 provides that a 30 percent rating 
is warranted for PTSD where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

In assessing a psychiatric disability, a Global Assessment of 
Functioning (GAF) score is often assigned, to reflect the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health and illness.  See 
Richard v. Brown, 9 Vet. App. 266 (1996).  The Court has 
noted the importance of GAF scores in evaluating mental 
disorders.  See Carpenter v. Brown, 8 Vet. App. 240 (1995).  
A GAF score is only one aspect of numerous facets which go 
into rating a psychiatric disability.

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned.  The percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-
95 (Mar. 1995); 60 Fed. Reg. 43,186 (1995).

In this case, although the Veteran has a diagnosis of PTSD 
with secondary depression, there is no an issue herein as to 
which is and which is not due to service- connected 
disability, e.g., based on diagnoses, and all psychiatric 
disability is being rated as a singular entity.   

The Veteran filed his claim in 2005 and submitted reports 
from the Salem Vet Center, where he had recently been seen 
for mental health concerns after having been referred there 
by a VA Counselor in December 2004.

Vet Center clinical reports are in the file showing that he 
was seen in February 2005.  He was living with his wife of 34 
years, along with his grown son.  He had been employed for 11 
years as a mobile repair unit for diesel semi's and for mid-
range trucks.  He had completed 12 years of education.  He 
reported that he had been very strongly affected by 9/11 and 
the Iraq war; and a close friend and customer had committed 
suicide a few weeks after 9/11.  He had developed sleep 
disturbance, awakening every two hours or so and then taking 
an hour to get back to sleep.  At least twice a month he 
would awaken in a sweat.  He had recently lost nearly half of 
his customer base, with one suicide and three other deaths 
and a retirement, but he had known all of those individuals 
well, one of them for 25 years, and because he was close to 
them he had been affected by their deaths.

The Veteran reported that he had been irritable in the past 
few months.  He had been drinking a 12-pack of beer daily and 
smoking about 2 packs of cigarettes a day.  He described his 
situation in and after service, and said that he now has 
social difficulties inside the family.  He complained of 
almost nightly war-related nightmares and intrusive thoughts.  
He said he had long since turned to hard work and alcohol to 
avoid the intrusive thoughts, but they had increased recently 
when his work situation decreased.  He was depressed and had 
lost interest in pleasurable activities.  His alcohol use and 
irritability had been source of tension in his marriage, and 
he was now drinking alone in his shop.  He would leave family 
gatherings, and the recent deaths of friends and customers 
had brought up unresolved grief and memories related to 
Vietnam.

On VA mental health evaluation in May 2005, an extensive 
history was noted.  He had worked in the trucking industry 
all his life, and the last 11 years had operated on mobile 
truck repair.  Changes in the industry had resulted in fewer 
trucks to repair, and he had had a loss of customers due to 
death, etc., but generally had supported himself and got 
along reasonably well with customers.  He avoided fights at 
the job.  He had previously owned a trucking company but the 
rising costs of fuel had made that unprofitable.  He had few 
friends, was unwilling to socialize, and was uncomfortable in 
crowds.  He would babysit his grandchild along with his wife 
on weekends and enjoyed fishing, but had not done that 
recently.  He had not been seen for psychiatric care or 
evaluations.  He avoided conversations, people, places, etc., 
that reminded him of Vietnam.  His symptoms included being 
wakeful at night and having "stupid pictures:" in his mind 
during the day.  He tried to control his temper but often 
felt angry at others and felt he overreacted to minor 
stresses.  He felt close to his family but not to those 
outside the family.  He had an exaggerated startle response 
and was hypervigilant in public.  Mild PTSD and alcohol abuse 
were diagnosed (Axis I); the GAF score was 65.


When examined by VA in September 2006, he gave a similar 
history to that shown above.  He had cut down on drinking 
beer to 3-6 a day and smoked a pack and a half of cigarettes.  
He said the Iraq War reminded him of Vietnam.  He had had 
episodic suicidal ideation without a specific plan.  He said 
he had feelings of worthlessness, low energy and motivation, 
and felt he was not doing his job.  Review of his record 
showed that a substance abuse counselor has seen him in 
January 2006, and he was ambivalent about acknowledging the 
impact of alcohol in effectively treating the PTSD.  He 
described his current relationships with friends and family 
as limited and in some instances, strained.   It was felt 
that his symptoms had not abated during the interim since 
last examined, and had gone from mild to moderate.   His GAF 
was 57.

On VA mental health evaluation in August 2007, the Veteran 
said he had not had any change since last seen.  He reported 
daily nightmares, and irritability which adversely affected 
his relationships with his wife and customers.  He was unsure 
how much of the decreased work was due to that and how much 
to economic or other factors.  He said his PTSD problems had 
been present all along since Vietnam but had perhaps been 
exacerbated when his own son joined the Navy in the early 
1990's and served in the Gulf War.  He was also affected by 
watching war news on television.

On examination, while he had some thoughts of others getting 
hurt, he had no active thoughts of being violent towards 
others.  He had some vague ideas about death.  His 
difficulties at work and home were described as moderate, 
with irritability and problems establishing new 
relationships.  His affect was constricted, with dysphoric 
mood and irritability.  Attention and concentration were 
mildly to moderately disrupted.  His GAF score was felt to be 
about 55.  

In assessing the impact of his PTSD for purposes of 
compensation, the Board has reviewed all of the clinical data 
of record.  We also appreciate the candor with which the 
Veteran has approached his claim, and the credible 
forthrightness with which he has discussed his symptoms.  In 
general, his symptoms have progressed to a generally no more 
than moderate level.  He is able to deal with the daily 
routine 

and conversation, although he avoids crowds and has anger, 
irritability, and depressed mood, anxiety, chronic sleep 
impairment, and GAF scores of 55-65.  This is appropriately 
and adequately reflected in the current 30 percent rating. 

The Board is aware that the symptoms listed under the 50 
percent rating and in the GAF scale are essentially examples 
of the type and degree of symptoms for that evaluation, and 
that the veteran need not demonstrate those exact symptoms to 
warrant a 50 percent evaluation.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  However, we find the record does 
not show that the Veteran has manifested symptoms which equal 
or more nearly approximate the criteria for a 50 percent 
rating.

The evidence with regard to having symptoms compatible with 
an evaluation in excess thereof are not equivocal, and a 
reasonable doubt is not raised in that regard to be resolved 
in his favor.

B.  Bilateral Defective Hearing

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 hertz (Hz).  To 
evaluate the degree of disability from defective hearing, the 
Rating Schedule establishes eleven auditory acuity levels 
from Level I, for essentially normal acuity, through Level 
XI, for profound deafness. 38 C.F.R. §§ 4.14, 4.85, 
Diagnostic Code 6100 (2007).  In sum, a zero percent 
evaluation is provided where hearing in the better (or in 
this case, prior to October 2006, the non-service-connected 
and not totally deaf) ear is I and hearing in the other ear 
is I through IX.  38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.

Hearing tests will be conducted without hearing aids, but the 
impact thereof is contemplated in the schedular evaluations; 
the results of the above-described testing are charted on 
Table VI and Table VII.  See 38 C.F.R. § 4.85.

Under 38 C.F.R. § 4.85(f), if impaired hearing is service 
connected in only one ear, the non-service-connected ear will 
be assigned the literal designation of I, subject to 
provisions rating to total deafness in that ear pursuant to 
38 C.R.R § 3.383.  In this case, that was the situation prior 
to the grant of service connection for the second ear, 
effective in October 2006.

Under 38 C.F.R. § 4.86(a), when the pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is to be evaluated 
separately.  Id.  When the puretone threshold is 30 decibels 
or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86(b) (2008).  

Where there is an exceptional pattern of hearing impairment 
as defined in 38 C.F.R. § 4.86, numeric designations of 
hearing acuity may be alternatively derived based on pure 
tone thresholds alone, under Table VIA.  38 C.F.R. § 4.85(c).  
Prior to June 10, 1999, the use of the alternative table was 
only permitted when the Chief of the Audiology Clinic 
certified that language difficulties or inconsistent speech 
audiometry scores made the use of both puretone average and 
speech discrimination inappropriate.  See 38 C.F.R. §§ 
3.400(p), 3.114(a), 4.85, 4.86 (1998 & 2008).

The Court has noted that the assignment of disability ratings 
for hearing impairment is basically arrived at by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Prior audiometric evaluations are in the file for comparative 
purposes.  As noted above, prior to October 2006, service 
connection was in effect for defective hearing in the left 
ear.  From a practical standpoint, this does become a pivotal 
point since the long-standing service connected disability is 
the one with more significant hearing loss by far; and the 
recently service connected ear is and has long been the less 
affected ear.  In any event, the evidence is considered in 
its entirety in that regard.

A report of the raw graphic data from private audiometric 
testing in December 2004 is of record.  (The Veteran has 
recently indicated that this is the only such testing which 
has been undertaken and that he has no additional evidence 
available to submit in that regard.)  These findings, 
although not extrapolated into certified form, are consistent 
with the findings on subsequent similar tests.  The Board is 
precluded from interpreting pure tone threshold results in 
order to determine the severity of the veteran's current 
hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 471 
(1995) (holding that neither the Board nor the RO may not 
interpret graphical representations of audiometric data).

On VA audiology evaluation in September and October 2006, it 
was noted that he had bilateral loss, of mixed type in one 
ear and sensorineural in the other, both of which were 
related to service.  In addition to the acoustic trauma in 
service, he continued to have ear infections in the one ear 
and generally failed surgical procedures (clinical reports 
from some of which were provided).  He complained of 
intermittent buzzing or humming in his ears.  

On the authorized audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
40
70
80
LEFT
0
10
15
25
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.


On special VA audiometric evaluation in July 2008, the 
complete results are in the file.  He had occasional 
bothersome tinnitus and lightheadedness on standing.  He had 
not used a hearing aid.  On the authorized audiological 
evaluation pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75*
65*
60*
60
60
LEFT
15
15
30
55
60

*Connotes with masking

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 50 percent with masking, and 92 
percent in the left ear.

In assessing the veteran's bilateral hearing loss, it is 
recognized that he does indeed have significant losses, 
particularly in the right ear.  The mixed nature of that loss 
in one ear requires masking to accurately assess the actual 
loss.  However, hearing loss, unlike many other disabilities, 
is measured by finite scales, which are then entered into 
given spaces on a chart.  While the Board appreciates the 
sincerity with which the Veteran has provided his views as to 
his disability in this case, nevertheless, the evaluation 
must be made upon the evidence of record in comparison to the 
pertinent regulatory criteria.  

It is significant that all private and VA audiometry results 
are consistent with each other.  The veteran has been 
provided with a copy of the charts on which all hearing loss 
is measured.  Reference to those charts will indicate that at 
no time has his aggregate hearing deficit in either been at a 
level as to warrant compensation, nor even at its worst in 
the one ear, has it ever been approximate thereto when 
utilizing sound and thorough clinical findings.  

Finally, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
disabilities, his hearing loss (as applicable) or PTSD, as 
the Court indicated can be done in this type of case.  See 
Hart, supra.  However, upon reviewing the longitudinal record 
in this case, we find that, at no time during the pendency of 
the veteran's claim, has either disability been more 
disabling than as currently rated under the present decision.  


C.  Additional Considerations

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability.  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

In this case, there may be some impact from his hearing 
disability and PTSD upon the veteran's ability to work, but 
this is fully contemplated in the schedular standards which 
have been applied.  It cannot be reasonably concluded that 
assignment of a higher rating is warranted on an 
extraschedular basis.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

The appeal for entitlement to service connection for skin 
cancer, claimed as a residual of Agent Orange exposure, is 
dismissed.

[Continued on Next Page]




An initial increased evaluation for post-traumatic stress 
disorder (PTSD) with secondary depressive disorder, in excess 
of 30 percent disabling, is denied.

An increased (compensable) evaluation for bilateral defective 
hearing is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


